Stacy, C. J.,
after stating the case: Conceding that specific performance may not be had against Mrs. Mary C. O’Brien, we see no reason why Martin O’Brien should not be required to convey his interest in the *510property mentioned in tbe contract, upon receipt of deed from plaintiffs conveying tbeir property, and be beld in damages along with his wife for the deficiency in the title, if Mrs. O’Brien will not join in the deed. Bethell v. McKinney, 164 N. C., 71, 80 S. E., 162; Braddy v. Elliott, 146 N. C., 578, 60 S. E., 507; Warren v. Dail, 170 N. C., 406, 87 S. E., 126.
The judgment of nonsuit will be reversed, a new trial awarded and the cause remanded for further proceedings, not inconsistent herewith, according to the usual course and practice of the court, and as the rights of the parties may require.
Reversed. ■